Title: Thomas Jefferson’s Preliminary Agreement with William & Reuben Mitchell, [ca. 16–17 August 1811]
From: Mitchell, William,Mitchell, Reuben
To: Jefferson, Thomas


          
            
                   
                      
                        ca. 16 Aug. 1811 
            
		   
		  
		  
		  
		  
		  
		  
		  
		   
		   
		   
		   
		   
		  We will purchase Mr Jeffersons crop Wheat & will give him Within two shillings 2/3 of the Richmd price at the time of delivery Payable in a 60 day bill on Richmd, or will grind it on the usual terms & deliver the Flour 60 days after the delivery of the Wheat—
            
              W. & R M
          
          
            
                     Notation by TJ on verso:
            Mr Mitchell agrees to give within 2/ a bushel of the best price which shall be given in Richmd from this day for 40. day to come (Aug. 17. to Sep. 26.) the wheat to be delivered at Lynchbg as fast as one team can carry it in & the money payable in Richmond within 60. days after the 6th of Sep.
          
        